 In the Matter of BURROWS & SANBORN, INC., EMPLOYERandRETAILCLERKS INTERNATIONAL ASSOCIATION A. F. OF L., PETITIONERCase No. 1-RC-794SUPPLEMENTAL DECISIONANDDIRECTIONJune 14, 1949Pursuant to a Decision and Direction of Election issued by theNational Labor Relations Board on March 9,1949,1 an election by secretballot was conducted on March 30, 1949, under the direction and super-vision of the Regional Director for the First Region, among the em-ployees of the Employer in the.unit found appropriate by the Board.Following the election, the parties were furnished with a Tally ofBallots.The tally shows there were approximately 135 eligible votersand that 142 valid ballots were cast, of which 58 were for the Petitioner,58 against the Petitioner, and 26 were challenged.On April 6, 1949,the Employer filed objections to the conduct of the election.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges, as well as the Employer's objections, and on May 5, 1949, issuedand duly served on. the parties' his report on the objections and thechallenged ballots.The Regional Director recommended that the'objections be overruled, that the challenges to 10 ballots be sustained,and the challenges to 16 ballots be overruled.Thereafter, the Em-ployer filed exceptions to so much of the Regional Director's report asrecommended that the objections to the conduct of the election and thechallenges, to 12 ballots be overruled and the challenge to 1 ballot besustained.The objections to, the conduct of the electionThe Employer objects to the conduct of the election and urges thatthe election be set aside for two reasons : (1) the person designated bythe Employer was not permitted to act as observer at the election ; and'81 N. L.R. B 1308.84 N. L.R. B., No. 35.304 BURROWS & SANBORN, INC.305(2) the Employer's observers were not allowed to challenge voters'.eligibilityafterthe ballots were marked, but were directed to make anychallenges before such voters marked their ballots.The Regional Director's report shows that on March 21, 1949, ata conference of the parties called for the purpose of arranging the de-tails of the election, counsel for the Employer designated Laura Rickeras observer for the Employer. The Petitioner objected to Miss Rickeron the ground that she was a supervisor and, as such, was ineligibleto serve as observer. It was then suggested that Dorothea O'Keefeand Marian Beaulieu, personnel clerks, be designated as observers forthe Employer.Both parties agreed to the suggestion and the namedindividuals were appointed observers and represented the Employerat the election.The Employer now contends that Laura Ricker isnot a supervisor as defined in the National Labor Relations Act andthat the individuals appointed as observers for the Employer werenot properly qualified by age and experience to act as observers. TheEmployer does not, however, allege in its exceptions : that its counselwas not authorized to agree to the selection of O'Keefe and Beaulieuas observers for the Employer; that these persons did not adequatelyrepresent the Employer at the election; or that any prejudice to theEmployer resulted from their designation as observers.2An employer does not have an absolute right to appoint observersin a Board-conducted election.3Board Rules permit parties to berepresented at an election by observers of their own selection, butsubject to such limitations as the Regional Director may prescribe .4It is established Board policy that supervisors may not act as observersfor an employer.5 Consequently, when in this case objection was madethat the individual designated by the Employer was a supervisor, itwas proper for the Regional Director's representative to suggest thatother persons be appointed as observers without first conducting aninvestigation as to whether or not the Employer's appointee was, infact, a supervisor.gThe Employer's second objection also relates to the mechanics ofthe election.The Employer contends that there is no regulation3 SeeMatter of Tri-CootiesBroadcastCompany,74 N L. R B. 1107, 1109.3Matter of The Union Switch & Signal Company,76 N. L. R. B 205, 211;Matter ofThe Shenango Furnace Company,62 N. L. R. B. 1231,1233;Matter of Harry Manaster &Bro.,61 N.L. R. B. 1373, 1374;Marlin-Rockwell Corporationv.N. L. R.B.,116 F. (2d)586, 587(C. A. 2).*Rulesand Regulations-Series 5,Section 203.61.5Matter of Hoague Sprague Corporation,80 N. L.R.B.' 1699;Matter of HarryManaster&Bro.,footnote 3,supra; Matter of Paragon Rubber Co,7 N. L. R. B. 965, 966.6CfMatter of Worcester Woolen Mills Corporation,69 N. L.R B. 425 ;74 N. L. R B.1071 ;enfd.N. L. R B. v. WorcesterWoolenMills Corporation,170 F.(2d) 13(C. A 1),certiorari denied, 336 U S 903. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich requires challenges to be made before rather than after theballots are marked,and that the Regional Director,by adopting theformer procedure at the election herein, adversely affected the Em-ployer's exercise of its right of challenge.It contends that the voicingof challenges before the ballots are marked antagonizes the challengedvoters.However, the procedure followed in this case was the cus-tomary procedure generally employed in Board elections.The Boardhas found that challenging voters whose eligibility is questioned beforethey mark their ballots is more facile and practical than requiring chal-lenges to be made after such ballots are marked.We do not believethat such procedure interferes with employees'free selection of bar-gaining representatives.We find, therefore,that the Employer's objections do not raise sub-stantial and material issues with respect to the conduct of the election.Accordingly,the objections are hereby overruled.The challengedballotsTwenty-six ballots cast at the election were challenged:22 by theEmployer, and 4 by the Petitioner.The Petitioner challenged theballots of Jean Hartwell,Herbert Clark, Helen Bachorowska, andHoward Bacon on the grounds that the first 3 named employees aresupervisors and that the last named employee is a guard.The RegionalDirector recommended that the challenges to these ballots be over-ruled.Because no exceptions have been filed to the Regional Director'sfinding with respect to these 4 employees,we shall adopt the RegionalDirector's recommendation that the challenges be overruled and directthat their ballots be counted.The Employer challenged the ballots of Ethel Condon, EdwardCate, Jessie Innocenti,Madeline Huff, Marion Tyler, Margaret Niland,Mary Kiley, Clara Tobin, and Amelia Cate.The Regional Directorrecommended that the challenges to these ballots be sustained.Be-cause no exceptions have been filed to the Regional Director's findingswith respect to these nine employees,we shall adopt the RegionalDirector's recommendations and sustain the challenges to such ballots.The Employer challenged the ballots of the following 10 employees :MurielMcGann,Elizabeth Jolly,GenevieveChristopher, IreneCouturier,Madeline Liberatti,Eleanor Traviscio,Beverly Keating,Olive Gustafson, Mae Reid, and Mary Glebus.The reason advancedfor these challenges is that the named employees are part-time em-ployees who work less than 17 hours per week and that an agreementwas made at the hearing to exclude such employees from the unit.The Regional Director recommended that the challenges to theseballots be overruled,because the record does not support the Em- BURROWS & SANBORN, INC.307,ployer's contention that an agreement was made to exclude such em-ployees from the bargaining unit and because the Board specificallyincluded them in the appropriate unit in its Decision and Directionof Election.In its exceptions to the Regional-Director's report andin its subsequent motion for a hearing on the issues raised by itschallenges to these ballots, the Employer repeats its contention thatan agreement was made to exclude part-time employees working lessthan 17 hours per week. It further asserts that if the Board de-termines that such agreement was not in fact made, then it was misledinto believing that such agreement had been reached and consequentlyomitted to offer proof to show that these employees should not havebeen included in the unit.The Employer states that, if given an opportunity, it will offerevidence to prove that 8 of these 10 challenged employees work only5 hours per week, that they are high school students earning approxi-mately $2.50 to $3 per week, that they do not share many employeebenefits with the other employees, and that there is a high rate ofturn-over in the employment of students.The record does not clearlyestablish any agreement between the Employer and the Petitioner toexclude these part-time employees from the unit. In any event, anagreement between the parties to a representation proceeding withrespect to exclusions and inclusions from the appropriate unit is notbinding upon the Board.The Employer suffered no prejudice byfailing to offer the aforesaid evidence at the hearing, because it hasbeen the Board policy ordinarily to include regular part-time em-ployees in appropriate bargaining units and to allow such employeesto cast ballots in representation elections although they may be highschool students.7Accordingly, the challenges to these ballots areoverruled and the Employer's motion for a hearing is hereby denied.The Employer challenged the ballots of Marie Connors and NellieDagenais on the ground that these individuals were not employees onthe eligibility date.The Regional Director found that on such datethey had been temporarily laid off and recommended that the chal-lenges to their ballots be overruled.The Employer excepts to thesefindings of the Regional Director, contending that these individualshad been permanently laid off.The Regional Director's report states that the ballot of Mary Gun-derman was challenged by the Employer on the ground that she wasa casual employee of the Employer.The Regional Director recom-mended that the challenge to this ballot be sustained.The Employer,TMatter of John Janowski, et al,'81N L R B 216;Matter of Florshe,m RetailBoot Shop,80 N. L. R B. 1312,Matter of Inter-Mountain Telephone Company, 79N L R. B 715 308DECISIONS OF NATIONAL LABOR `RELATIONS BOARDin its exceptions, states that it did not challenge the ballot of MaryGunderman.Because issues of fact are raised by the Employer's exceptions tothe Regional Director's report with respect to the challenges of theballots of Marie Connors, Nellie Dagenais, and Mary Gunderman, weshall at this time make no determination regarding the validity ofthese ballots.We shall direct that the ballots, the challenges towhich have been overruled, be opened and counted. If, after a newTally of Ballots is prepared, it is found that the ballots of Connors,Dagenais, and Gunderman can affect the outcome of the election, weshall then order a hearing to resolve the issues of fact with respectto these challenges.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Burrows & Sanborn,.Inc., ofLynn, Massachusetts, the Regional Director for the First Regionshall, pursuant to the National Labor Relations Board Rules andRegulations, within 10 days from the date of this Direction, open andcount the ballots of Muriel McGann, ElizabethJolly,GenevieveChristopher, Irene Couturier, Madeline Liberatti, Eleanor Traviscio,Beverly Keating, Olive Gustafson, Mae Reid, Mary Glebus, JeanHartwell, Herbert Clark, Helen Bachorowska, and Howard Bacon,and thereafter cause to be served upon the parties a SupplementalTally of Ballots, including therein the count of such challengedballots.MEMBERSHOUSTONand GRAYtook no part in the consideration ofthe above Supplemental Decision and Direction.